 Case 3:20-cv-00758-SMY Document 12 Filed 09/08/20 Page 1 of 2 Page ID #52




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEBORAH LAUFER, Individually,

                Plaintiff,

        v.                                          Case No. 3:20-cv-00758-SMY

 RICK A. CRIPE d/b/a HOLIDAY INN
 EXPRESS & SUITES VANDALIA,
 Individually,

                Defendant.

                                ENTRY OF APPEARANCE

       COMES NOW James G. Nowogrocki and Heyl, Royster, Voelker & Allen, P.C., and

hereby enter their appearance on behalf of Defendant Old Capitol Properties, LLC, d/b/a Holiday

Inn Express & Suites Vandalia (improperly named as Rick Cripe, d/b/a/ Holiday Inn Express &

Suites, Individually)


 Dated: September 8, 2020                      Respectfully submitted,


                                               /s/ James G. Nowogrocki
                                               James G. Nowogrocki, #6202539
                                               HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                               105 West Vandalia Street
                                               Mark Twain Plaza III, Suite 100
                                               Edwardsville, IL 62025
                                               Phone: 618-656-4646
                                               Facsimile: 618-656-7940
                                               Primary e-service: edwecf@heylroyster.com
                                               Secondary e-service: jnowogrocki@heylroyster.com

                                               Attorneys for Defendant
                                               Old Capitol Properties, LLC, d/b/a Holiday Inn
                                               Express & Suites Vandalia (improperly named as
                                               Rick A. Cripe, d/b/a/ Holiday Inn Express &
                                              Suites, Individually)
Case 3:20-cv-00758-SMY Document 12 Filed 09/08/20 Page 2 of 2 Page ID #53




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, a copy of the foregoing was filed using the

Court’s CM/ECF electronic filing system, which will effectuate service on all counsel of record.



                                               /s/ James G. Nowogrocki

                                              Counsel for Defendant
                                              Old Capitol Properties, LLC, d/b/a Holiday Inn
                                              Express & Suites Vandalia (improperly named as
                                              Rick A. Cripe, d/b/a/ Holiday Inn Express &
                                              Suites, Individually)




                                              2
                                     3:20-cv-00758-SMY
